TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 2, 2020



                                    NO. 03-20-00174-CV


                               Erik Patton Stearns, Appellant

                                               v.

                              Tenex Properties, LLC, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on February 19, 2020. Having

reviewed the record, the Court holds that appellant has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.